                        DISTRICT COURT OF MARYLAND FOR
                               Case
                                Case 1:21-cv-01155-GLR
                                      8:21-cv-01155-GJH
                                LOCATED AT(COURT ADDRESS) Document
                                                           Document1-1
                                                                    3 Filed
                                                                       Filed05/12/21
                                                                             05/12/21 Page
                                                                                       Page13ofof18
                                                                                                  20
                                                                       COMPLAINT/APPLICATION AND AFFIDAVIT
                                                                                                                             z IN SUPPORT OF JUDGMENT
                                                                                                                          11r$5,000 or under 0 over $5,000 0 over $10,000
                                                                                                                 Clerk: Please docket this case in an action of0 contract Elfort
                                               CASE NO.
                                                                                                                 0replevin 0 detinue 0 bad faith insurance claim
        2-                                         2D2K)                                                        The particulars of this case are:
(CV Ctc° I °2-I
                                                                                                                T r1 ,i I0 r_ovripiaitit ()bowl-- nn
                                               PARTIES

         Plainfiff                  n Aie It                                                                     f t na ck44-)Oripfri              rrui
                          0             /Or Ct AVe-iit            C-    AV-I" 3
                 —r-ax 017,6,                                  -2,0ci)                                                 r-tc rncj croci C ia Tin e           ry_h roo
             \-4-b6‘4410fron
                                          Q:)
                                            ' c3r)-to:1‘ •cfN->--)                                                 lend ivy\Yrpre crvc.dived nc_Vnot..0 eciraecH
                                                 VS.
                                                                                                                +hock- h e C oIrr.4e,        n al- -Prom a..
         Defendant(s)
                                               eAli I v•-9
                                                                                C
                                                                                           Servs by:             nl&Lino rcf -44-4Tirie, Cul.-14novi
         I.               JiiOitc(                                                          CI /Certified

                                               I 6,-7-
                                                                                                  Mail
                                                                                                                 -+r) b(Ait re a/se Gtj10 re nn ov +h e,
          fel f cw1                                                                         o Private
                                                                                                 Process
                                                                                                                                                    1.5 On L!..f
                CoypD(04,           o          c•-t1"-f-e                                  0 Constable
                                                                                            o Sheriff
                                                                                           Serve by:                                  inCilval(A       SSti rw-e_
         2           -er•-+   tet              11 0                                        O Certified
                                                                                               Mail                                0r hc C*A9e.0 nci
                                , 3-
                                E                                                          0 Private
                                                                                               Process           01 1 0556r iaffct,
          7 Hoe                                                c.),t)16Ki                  O Constable
                                                                                           0 Sheriff
                                                                                           Serve by:                                                       See Continuation Sheet) -
                                                                                           0 Certified
                                                                                               Mail
                                                               (-/04.1 -7                   o Private
                                                                                               Process
                                                                                                                The plaintiff claims $             .talus interest of$
                                                                                                                interest at the 0 legal rate Etcontractual rate calculated at            %,
                                                                                           0 Constable
                                                                                            o Sheriff           from /0/0 o           to     /0 /                  days x $
                                                                                           Serve by:
                                                                                                                per day) and attorney's fees of$                      plus court costs.
         4.
                                                                                            o Certified         O Return of the property and damages of$
                                                                                               Mail
                                                                                            o Private
                                                                                                                   for its detention in an action of replevin.
                                                                                               Process          O Return of the property, or its value, plus damages of
                                                                                            o Constable                                           for its detention in action of detinue.
                                                                                            o Sheriff           gleOther: /1 )-7MF5 --z- 4)330=1: "(p0.
                                           ATTORNEYS
                                                                                                                   and delnapdsludgjent for relief.
[For Plaintiff- Name,Address, Telephone Number & Code
                                                                                                           L                   A).k,                    /7/,
                                                                                                                                  Signiture offraintiff/Attomey/Attorney Code                       CPF ID No.

                                                                                              Printed Name:
                                                                                              Address:
                                                                                              Telephone Number:
                                                                                              Fax:
                                                                                              E-mail:                                                                                     r -
                                                                                MILITARY SERVICE AFFIDAVIT
                                                                                                                                                                                         7-1       .
       O pefendant(s)                                               Name
                                                                                          I  r                                                                                     is/are in the military service.
       bNo defendant is in the military service. The facts supporting this statement are: 1Jtql°^-411A kj                                                             I              CO      0 M-t-u),-...)

                                                   Specific facts must be given for the Court to conclude that each Defendant who is a natural person is not in the military.


       0 I am unable to determine whether or not any defendant is in military service.
       I hereby declare or affirm under the penalties of perjury that the facts and matters Get forth in the aforcgoing Affidavit arc true and correct to
       the best of my knowledge, information, and belief.

                                        Date                                                                                                                Signature of Affiant

                       APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT(See Plaintiff Notice on Back Page)
       Attached hereto are the indicated documents which contain sufficient detail as to liability and damage to apprise the defendant clearly of the
       claim against the defendant, including the amount of a y interest claimed.
       OProperly authenticated copy of any note, security agfeement upon which claim is based 0Itemized statement of account 0Interest worksheet
       0 Vouchers 0Check•0Other written$10'cument EY VO(Ai,i 4'1301 c1-0..5 /00-i 4Jurt41+1 04erified itemized repair bill or estimate
       I HEREBY CERTIFY: That 1 am the DI plaintiff El Lisa, CzYn 1../       1
                                                                             4)eII                 of the plaintiff herein and am competent to testify
       to the matters stated in this Complaint, which are made on my personal knowledge; that there is justly duo and owing by the defendant to the
       plaintiff the sum set forth in the Complaint.
       I solemnly affirm under the penalties of perjury and upon personal IcnowledgEtliatthe contents of he,above Complaint are true and I am
       competent to testify to,these matters.
                        R i)qjcRwn
                                Date
                                                                                                                       _..7.1                              1   1)//?/Lite'
                                                          .                                                                ./.*                            Signature of Affiant
       DC-CV-001 (front)(Rev. 12/2018) Print Date 11/2019
                  Case
                   Case1:21-cv-01155-GLR
                        8:21-cv-01155-GJH Document
                                           Document1-1
                                                    3 Filed
                                                       Filed05/12/21
                                                             05/12/21 Page
                                                                       Page24ofof18
                                                                                  20
                                               NOTICE TO DEFENDANT
                                                         Before Trial
If you agrie   that you Owe the  plaintiff the anmilw  claimed,   you may contact the plaintiff(or plaintiff's attorney) before
the trial date to arrange payment. If you wish to contest the claim, you should notify the clerk's office by filing a Notice
of Intent to Defend (located at the bottom of your summons). The case will be set for trial.:If you wish to have your
witnesses appear at trial, you should contact the clerk's office at least two weeks before the trial date to request subpoenas,
and you should bring to court on the trial date any evidence you want the court to consider. if you do-nothing, a judgment
could be entered against you.
                                   If Judgment is Entered Against You (If You Lose)
IF YOU DISAGREE WITH THE COURT'S RULING, you may:
   1. APPEAL to the circuit court, by filing a Notice ofAppeal in the District Court within 39 days after the entry of
      judgment. You will have to pay a filing fee (see Guide to Appeal Fees, DCA-109A),unless the
      court determines that you are indigent. If the amount of the claim, not counting court costs, interest,
      and attorney's fees, is:
         • more than $5,000, you will also have to order and pay for a transcript of the District Court trial
           record, by contacting the District Court clerk's office (see Transcripts & Recordings Brochure, DCA-027BR).

          • $5,000 or less, you will have a new trial in the circuit court.
       On your trial date you should bring with you any evidence that you want the court to consider.

   2. File a MOTION FOR A NEW TRIAL within 10 days aftdthe entry ofjudgment, stating your reasons clearly. If
      the court denies your motion, you may still file an appeal; if the court grants your motion,
      you must appear in the District Court for a new trial.
   3. ,File a,MOTION TO ALTER OR AMEND THE JUDGMENT within 10 days after entry ofjudgment.
   4. File a MOTION TO REVISE OR VACATE THE JUDGMENT within 30 days after entry ofjudgment.
IF YOU DECIDE NOT TO APPEAL AND NOT TO FIIE ONE OF THE ABOVE MOTIONS,you may contact the
plaintiff or plaintiffs attorney to arrange to pay the amount owed. If you do not pay the amount owed,the plaintiff or
plaintiff's attorney may initiate further proceedings to enforce the judgment, including:
    1. Interrogatories: You must answer ihese written questions about your income and assets in writing
         under penalties'of perjury.
   2. Oral Examination: You must appear in court to testify in resporise fo 4iiestions about your assets and income.
  .3. Writ of Execution: The court may issue a writ requiring the sale or seizure                 our
                                                                                   - - of any your possessions except,
         with some exceptions, property that is exempt from execution. The exemptions are explained in detail on the
         reverse side of the Writ of Execution form, DC-CV-040. Further, the court could order you to pay additional
         expenses such as towing, moving, storage fees, advertising costs, and auctioneer's fees incurred in executing the
         writ.
   4. Garnishment of Property: The court may issue a writ ordering a bank or other agent to hold your
         assets until further court proceedings.            .      .
   5; Garnishment of Wages: The court may issue a writ()raring your employer to withhold a portion of
        'your wages to pay your debt. The law provides certain exemptions from garnishment.
                                                           '
If you have any questions, you should consult an attorney. The clerk of the court is not permitted to give you legal
advice. More information can he found in court brochures located in the clerk's office or online at:
http://www.mdcourts.govidistrict/public_brochures.ktml.                    . , •
                                                                     •
                                                NOTICE TO PLAINTIFF
REQUESTING A JUDGMENT BY AFFIDAVIT OR DEFAULT:
Federal Law requires the filing of a military service affidavit. Information about the Servi.cernembers Civil ReliefAct and
the required affidavit can be found on the court's Website       httpft/mdcourts.govireference/scra.html.
AFTER THE COURT ENTERS A JUDGMENT:
1. If the court enters a judgment for a sum certain, you have the right to file for a lien on real property..
2. If you:disagree. with the outcome of the case, you have the same post-trial rights as the defendant does:.
   you may file an Appeal, a Motion for New Trial, a Motion to Alter or Amend the Judgment or a Motion to Revise:or"
   Vacate the Judgment. See above for further information concerning these rights.                            •
DC-CV-001 (back)(Rev. 12/2018)
                                                                                                                                  fri
          Case
           Case1:21-cv-01155-GLR
                8:21-cv-01155-GJH Document
                                   Document1-1
                                            3 Filed
                                               Filed05/12/21
                                                     05/12/21 Page
                                                               Page35ofof18
                                                                          20


 Your Honor,

 I submitted a complaint to Synchrony Bank through the Consumer Finance Protection Bureau online
 complaint system. The nature of that complaint was that the credit card charge by A&T Automotive
 Care is unauthorized as I have never signed any document allowing A&T Automotive Care to bill me via
 the synchrony credit card.

 In its' response Synchrony Bank acknowledged that I did not sign paperwork authorizing A&T
 Automotive Care to bill my Synchrony credit card. However,they conveniently decided that the
 unauthorized charge was the result of a typo and the bank ruled in its' own best interest when it
 decided in favor of the merchant. Synchrony is the issuer of the AAMCO credit card. And it is much
 more profitable for Synchrony to rule in favor of their customer AAMCO than it is for them to rule in
 favor of their customer Lisa Cornwell.

 I wrote back to Synchrony Bank and asked what gave them the authority to determine that the
 unauthorized charge is the result of a typo.

 Since doing business with A&T Automotive Care I have discovered that the merchant engaged in several
 deceptive and illegal activities involving their invoices.(Please see letter to A&T Automotive Care from
 Montgomery County Investigator, Doug Numbers, attached to this packet.) I personally believe using
 the wrong name on their invoices is an attempt by the merchant to avoid paying taxes.

 No matter how the false name came to appear on the invoice, the undisputable fact remains that I have
 never authorized A&T Automotive Care to place any charges against my credit card. Also Synchrony is
 aware that I did not sign authorizing the charge and they refused toiremove the charge.

If someone presented a check with the wrong name on it the bank would not knowingly cash that check.
Yet Synchrony has decided that since the entity presenting the check is their high valued customer
AAMCO the name does not matter. In fact Synchrony policies make it easy for this merchant to engage
in nefarious activities.

In this packet I have included a Synchrony credit card billing statement. It is an original document.
What you will not see on that statement is the name of the merchant that originated the charge.

• So had the investigator not been investigating A&T Automotive Care for other illegal activities, I never
  would have known they used a false name on the invoice.

 do not know what the law is as it pertains to listing of charges on a credit card statement, but it seems
to me in an age of rampant identity theft that a common sense security measure would be to inform
people about where charges come from.

Since Synchrony Bank decided this charge that I did not authorize is valid, I think it is only fair that
Synchrony should pay the charge.

Sincerely,

Lisa Cornwell                •
                  Case
                   Case1:21-cv-01155-GLR
                        8:21-cv-01155-GJH Document
                                           Document1-1
                                                    3 Filed
                                                       Filed05/12/21
                                                             05/12/21 Page
                                                                       Page46ofof18
                                                                                  20




                                   OFFICE OF CONSUMER PROTECTION
 'Marc Elrich                                                                                       Eric S. Friedman
 County Executive                                                                                       Director

                                                   March 6, 2020


Ms. Tehetena Hailu, Managing Member
A&T Automotive Care, LLC DBA Aamco Transmission
8129 Georgia Avenue
Silver Spring MD 20910


RE: Case No. 20-0C-065107
    Lisa Cornwell


Dear Ms. Hailu:

This letter is to follow-up on our meeting at your business on February 12, 2020 in reference to the
above complaint. During the meeting I went over the requirements of both the Montgomery County and
MD State laws regulating automotive repairs. Specifically, I pointed out that your repair authorization
and invoice forms do not comply with the law. I accessed the Office of Consumer Protection website on
your computer and downloaded the sample forms (additional copies enclosed) the office has available
online. I explained what you needed to do to bring your.forms into compliance with both County and
State code. I should also note that I brought to your attention that your company name is misspelled on
your current forms. If you do not provide this office with copies of authorization and invoice forms that
comply with County and State law by March 30th, 2020, we may initiate enforcement action that
includes civil penalties of $500 per violation.

If you have any questions, do not hesitate to contact me at 240-777-3675 or via email at
doug.numbers@montgomerycountymd.gov.


Sincerely,



Douglas Numbers
Investigator



DN:Aamco_Silver Spring Warning Letter
Enclosure     .
cc: Lisa Cornwell




             100 Maryland Avenue,Room 330 • Rockville, Maryland 20850 • T: 240.777.3636 • F: 240.777.3768
                                    www.montgomerycountymd.gov/consumer
            Case
             Case1:21-cv-01155-GLR
                  8:21-cv-01155-GJH Document
                                     Document1-1
                                              3 Filed
                                                 Filed05/12/21
                                                       05/12/21 Page
                                                                 Page57ofof18
                                                                            20




   synchrony                                                        170 West Election Road
                                                                    Suite 125
                                                                    Draper, UT 84020



                                                                    May 14, 2020

 Lisa C. Cornwell
 8310 Garland Ave Apt 3
 Takoma Park, MD 20912-6719

 Subject:         CFPB Case 200501-4987930
                  AAMCO/Synchrony Car CareTM Account Number Ending in 4650

 Dear Ms. Cornwell:

 On behalf of Synchrony Bank, I am responding to your concerns raised through the Consumer Financial
 Protection Bureau (CFPB). I appreciate you bringing this matter to my attention. I attempted to call you on
 May 12, 2020 in order to discuss your account; however, I was unable to contact you and left a message
 on your voicemail.

 On February 7, 2020, you contacted customer service regarding your February 16, 2019 purchase of
 $2,000.00. In response to your telephone call, we placed the February 16, 2019 purchase into dispute. On
 April 6, 2020 we concluded our investigation and a credit was not issued for the February 16, 2019
 purchase. A billing dispute resolution letter was sent to you on April 13, 2020 advising of the outcome, and
 I have enclosed a copy with its enclosures for your review. In addition, per your request, please find
 enclosed copies of the correspondence we received from you on April 28, 2020. Please note, we do not
 have record of receiving any additional correspondence from you regarding your account.

 While we acknowledge there is a typographical error on the merchant's invoice, this does not impact the
 product or services provided to you at the automotive center located at 8129 Georgia Avenue, Silver
 Springs, Maryland 20910 or the authorization you provided on the Synchrony credit card sales slip to charge
 the February 16, 2019 purchase from this facility to your account. Please note, Synchrony Bank is merely
 the provider of the credit card. The typographical error on the invoice is an issue strictly between you and
 the merchant where the product or services were purchased or rendered.

 At this time, we consider the dispute closed. If you have any information or documentation in support of
 your dispute that was not previously provided to us, please contact us at (866)893-7864, and we will be
 happy to re-evaluate your case.

 The disputed amount is now subject to interest charges and will be used to determine your minimum
 payment due. Please refer to your next billing statement for your balance and payment due date. The terms
 and conditions of your account have not changed.

 In accordance with federal regulations, we are providing you the address of each credit bureau agency that
 reports this account on your credit bureau report.

 Equifax
 PO Box 740256
 Atlanta, GA 30374-0256
(800)525-6285
 www.equifax.com
          Case
           Case1:21-cv-01155-GLR
                8:21-cv-01155-GJH Document
                                   Document1-1
                                            3 Filed
                                               Filed05/12/21
                                                     05/12/21 Page
                                                               Page68ofof18
                                                                          20
  Lisa C. Comwell
  Page 2
  May 14, 2020




  Experian
 701 Experian Pky
 PO Box 2002
  Allen, TX 75013
 (888)397-3742
  www.experian.com

 TransUnion
 2 Baldwin Place
 PO Box 2000
 Chester, PA 19022-2000
(800)680-7289
 www.transunion.com

 lnnovis
 PO Box 1640
 Pittsburgh, PA 15230-1640
(800)540-2505
 www.innovis.com

  Thank you for the opportunity to respond to your concerns raised through the CFPB. If you have additional
  questions regarding this matter, contact me at (800) 419-5010, extension 4167457. I welcome the
- opportunity to assist you. -        -_

                                                                  Respectfully,



                                                                  Charlene Porter
                                                                  Senior Specialist
                                                                  Corporate Consumer Relations
                                                                  Synchrony Bank
                                                                  900 Concourse Drive
                                                                  Rapid City SD 57703

 Enclosure(s)

 cc:     Consumer Financial Protection Bureau
8/15/202q                                                                  Complaint Detail
                         Case
                          Case1:21-cv-01155-GLR
                               8:21-cv-01155-GJH Document
                                                  Document1-1
                                                           3 Filed
                                                              Filed05/12/21
                                                                    05/12/21 Page
                                                                              Page79ofof18
                                                                                         20
     D ie to the nationwide impacts of the coronavirus(COVID-19), it may take us longer than usual to
                                             answer your call.

      We are still processing complaints and you can check the status of an existing complaint online.


             07-'N PV,-b., % Consumer Financial
                         ." Protection Bureau
                                                   (https://www.consUrnerfinance.gov/)

    < All complaints (.)




    200501-4987930
    CLOSED


    O Submitted
            STATUS
            Submitted to the CFPB on 5/1/2020

            PRODUCT
            Credit card or prepaid card

            ISSUE
            Problem with a purchase shown on your statement

            We received your complaint. Thank you.
          We will review your complaint. Depending on what we find, we will typically:
             • Send your complaint to the company for a response; or
             E Send your complaint to another state or federal agency, or help you get in touch with
               your state or local consumer protection office; or
             • Let you know if we need more information to continue our work.



          YOUR_COMPLAINT

          On February 25 of 2019 I signed an invoice agreeing to pay a company that I thought was
           AT&T Automotive Care, LLC DBA AAMCO Transmission the amount of $2767.62 using my
          Synchrony Credit Card. Since that time I have found that this merchant engaged in several
          deceitful business practices to include misrepresenting what their company name is on the
          invoice. Their company name is not AT&T Automotive Care, LLC DBA AAMCO. They are
https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                        1/8
8/15/2020                                                                 Complaint Detail
                     Case
                      Case1:21-cv-01155-GLR
                            8:21-cv-01155-GJH Document
                                               Document1-1
                                                        3 Filed
                                                           Filed 05/12/21
                                                                 05/12/21 Page
                                                                          Page 810ofof1820
             not authorized to operate in the state of Maryland under that name. And they are not
            authorized to bill me under that name. The legal name of the company is A&T Automotive
            Care, LLC DBA AAMCO Transmission. I did not agree to have A&T Automotive Care, LLC
            DBA AAMCO Transmissions do any work for me. I did not sign an invoice agreeing to pay
            A&T Automotive Care LLC,DBA AAMCO Transmissions any amount of money. The charge
            on the Synchrony Card is false. I filed a dispute with Synchrony Card on February 7th 2020.
             I also submitted a documentfrom a Montgomery County Investigator stating that A&T
            Automotive Care, LLC DBA Transmissions was misrepresenting their name on the invoice.
            On April 22nd I got an email saying that my Synchrony Bill was now due. When I called I
            was informed that the investigation was over and that the bank found in the merchants
            favor. On April 23rd I sent a certified letter to Synchrony Bank requesting a formal letter of
            the bank's decision. I also requested that copies of all the documents used to reach this
            decision be sent to me. As ofthe date of this letter I have yet to receive a formal letter
            stating the bank's decision or any of the documents used to reach that decision. I have
            legal rights to these documents and I want them. I will be attaching a copy of the letter from
            the Montgomery County Investigator showing that the company misrepresented it's name
            on the invoice. i will also be attaching a copy of the invoice that the company
            misrepresented it's name on.

            ATTACHMENTS
            numbers letter.pdf(733.6 KB)
            AAMCO invoice.PDF(107.6 KB)


            Hide full complaint


            What product or service is your complaint about?

              PRODUCT OR SERVICE
              Credit card or prepaid card

              TYPE
              Store credit card




            What type of problem are you having?

              ISSUE
              Problem with a purchase shown on your statement

htlps://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                            2/8
 8/15/2029                                                                 Complaint Detail
                   Case
                     Case
              HAVE YOU  1:21-cv-01155-GLR
                          8:21-cv-01155-GJH
                       ALREADY              Document
                                  TRIED TO FIXDocument1-1
                                                       3 Filed
                                                          Filed
                                               THIS PROBLEM     05/12/21
                                                                05/12/21
                                                              WITH       Page
                                                                         Page 911ofof1820
                                                                    THE COMPANY?
              Yes




             What happened?

              On February 25 of 2019 I signed an invoice agreeing to pay a company that I thought
              was AT&T Automotive Care, LLC DBA AAMCO Transmission the amount of $2767.62
              using my Synchrony Credit Card. Since that time I have found that this merchant
             engaged in several deceitful business practices to include misrepresenting what their
             company name is on the invoice. Their company name is not AT&T Automotive Care,
               LLC DBA AAMCO. They are not authorized to operate in the state of Maryland under
             that name. And they are not authorized to bill me under that name. The legal name of
             the company is A&T Automotive Care, LLC DBA AAMCO Transmission. I did not agree
             to have A&T Automotive Care, LLC DBA AAMCO Transmissions do any work for me. I
             did not sign an invoice agreeing to pay A&T Automotive Care LLC,DBA AAMCO
             Transmissions any amount of'money. The charge on the Synchrony Card is false. I filed
             a dispute with Synchrony Card on February 7th 2020. I also submitted a document from
             a Montgomery County Investigator stating that A&T Automotive Care, LLC DBA
             Transmissions was misrepresenting their name on the invoice. On April 22nd I got an
             email saying that my Synchrony Bill was now due. When I called I was informed that the
             investigation was over and that the bank found in the merchants favor. On April 23rd I
             sent a certified letter to Synchrony Bank requesting a formal letter of the bank's decision.
              I also requested that copies of all the documents used to reach this decision be sent to
             me. As of the date of this letter I have yet to receive a formal letter stating the bank's
             decision or any of the documents used to reach that decision. I have legal rights to
             these documents and I want them. I will be attaching a copy of the letter from the
             Montgomery County Investigator showing that the company misrepresented it's name
             on the invoice. i will also be attaching a copy of the invoice that the company
             misrepresented it's name on.

                   I want the CFPB to publish this description on consumerfinance.gov so that others
                   can learn from my experience.

                   The CFPB will take steps to remove my personal information from this description
                   but someone may still be able to identify me. Learn how it works. I consent to
                   publishing this description after the CFPB has taken these steps.




             What would be a fair resolution to this issue?
https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                           3/8
8/15/2020                                                                 Complaint Detail

             First, Case
                    I Case
                      want1:21-cv-01155-GLR
                           a8:21-cv-01155-GJH
                             formal letter statingDocument
                                                   Document 1-1
                                                   the bank's3decision.
                                                                Filed
                                                                 Filed05/12/21
                                                                       05/12/21  Page
                                                                                  Page
                                                                        i also want   10
                                                                                       12ofof
                                                                                    copies  18
                                                                                           of 20
                                                                                              all the
             documents used to reach this decision. To be clear i want the documents submitted by
             both sides,myself and the merchant I never authorized A&T Automotive Care, LLC DBA
             AAMCO Transmissions to place charges on my card. AT&T Automotive Care, LLC DBA
             AAMCO Transmissions is not authorized to place charges Oniny card. The charges on
             my card are unauthorized and as such I am requesting that a check for the entire amount
             that I paid towards these unauthorized charges be sent to me and that my account show
             a zero balance. I will be attaching a copy of the letter from the Montgomery County
             Investigator showing that the company misrepresented it's name on the invoice. i will
             also be attaching a copy of the invoice that the company misrepresented it's name on.




             2 attachments
             View uploaded documents by clicking on the file name


             numbers letter.pdf(733.6 KB)
                                                                             ...

             AAMCO invoice.PDF(107.6 KB)




            What company is this complaint about?

             COMPANY INFORMATION
             SYNCHRONY BANK

             CARD NUMBER
             6501590810304650




            What people are involved?


             YOUR CONTACT INFORMATION
             Lisa C Cornwell

             lisaccornwell@gmail.com
             301-379-3888

https://portal.consumertinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                       4/8
8/15/2020                                                                  Complaint Detail
                        Case
                         Case1:21-cv-01155-GLR
                              8:21-cv-01155-GJH Document
                                                 Document1-1
                                                          3 Filed
                                                             Filed05/12/21
                                                                   05/12/21 Page
                                                                             Page11
                                                                                  13ofof18
                                                                                         20

              8310 Garland Avenue Apt. 3
              Takoma Park, Maryland 20912
              United States




            Sent to company
            STATUS
            Sent to company on 5/1/2020


            We've sent your complaint to the company, and we will let you know when they respond..

            Their response should include the steps they took, or will take,to address your complaint.

            Companies generally respond in 15 days. In some cases,the company will let you know
            their response is in progress and provide a final response in 60 days.)




   0 Company responded
          STATUS
            Company responded on 5/14/2020

            RESPONSE TYPE
            Closed with explanation


          Company's Response

          Response resolution has been attached for Viewing. Researched customer's inquiry.
          Attempted to contact customer post inquiry; unavailable. Disputes investigation completed.
          Dispute not found in consumer's favor. Provided a direct name and contact number to
          consumer.

          ATTACHMENTS
          CFPB_Cornwell.Lisa_Payment Solutions_resp2nse_20200514.pdf(4 MB)




https://portal.consumerfinance.goviconsumer/s/complaint-detail#500t000000UnJKeAAN                        CIO
8/15/2020                                                                 Complaint Detail
        Case
         Case1:21-cv-01155-GLR
              8:21-cv-01155-GJH Document
                                 Document1-1
                                          3 Filed
                                             Filed05/12/21
                                                   05/12/21 Page
                                                             Page12
                                                                  14ofof18
                                                                         20
  0 Feedback  provided
            STATUS
            Feedback provided on 5/20/2020


            Your feedback
            THE COMPANY'S RESPONSE ADDRESSED ALL OF MY ISSUES
            No

            ADDITIONAL COMMENTS
            The concern that was not addressed by Synchrony Bank is this. The AAMCO location in
            question is using the credit card issued by Synchrony Bank to collect taxes illegally using a
            false name. This is part of a scheme to avoid paying both Federal and State taxes. I have an
            invoice from the store location dated 2/25/19 and another one dated 2/4/20. Both invoices
            show the company using a false name. To date I have only provided the bank with the
            invoice dated 2/25/19. I will be mailing a copy of the invoice dated 2/4/20 to the bank to
            make them aware that the company they are doing business with operates under a false
            name as a mode of operation. It is not a TYPO. Once I have provided the banks'
            representative with the additional document showing their clients illegal activity i will await a
            response. After I receive the response from the bank I intend to file an IRS form 14242( To
            report an abusive tax avoidance scheme, promotion, or a promoter of such a scheme. Use
            Form 14242.) I am also trying to figure is the bank in on this tax avoidance scheme or has
            the bank unwittingly been made a participant in this elaborate fraud being perpetrated by
            this stores diabolical business practices. My last concern is this. I want to ensure that when
            the bank reports my refusal to pay to the credit agencies they report that I ABSOLUTELY
            dispute this charge on the grounds that the charge is part of an illegal activity.

            I UNDERSTAND THE COMPANY'S RESPONSE TO MY COMPLAINT
            No

            ADDITIONAL COMMENTS
         Using an illegal name on the invoice certainly falls under the category of billing errors. The
         things I do not understand about the banks' response are. Clearly the merchant information
         on the invoice is incorrect. How did the bank decide that this was just a typo? Also, what is
         the law that gives the bank the authority to decide not to honor my charge back upon
         realizing that the merchant on the invoice is not the merchant that the bank and I agreed to
         do business with? I would like to read that law for myself. I do not have an agreement to pay
         the banks' client A&T anything:The agreement I signed is with AT&T. The bank should
         refund my money and leave it to the merchant to collect in Small daims Court. After all, you
         are just the bank. Unless your institution is a cohort in the scheme. And FYI. Your client A&T
         Automotive has already refunded the money from the invoice dated 2/4/20.

          THE COMPANY DID WHAT THEY SAID THEY WOULD DO WITH MY COMPLAINT
            No
https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                               6/8
8/15/2020                                                                 Complaint Detail
                   Case
                    Case
            ADDITIONAL  1:21-cv-01155-GLR
                         8:21-cv-01155-GJH Document
                       COMMENTS             Document1-1
                                                     3 Filed
                                                        Filed05/12/21
                                                              05/12/21 Page
                                                                        Page13
                                                                             15ofof18
                                                                                    20
            I am requesting that once your institution has made its' final determination in this matter,
            you send me copies of all the documents that were used to reach the decision. Please
            include copies of both invoices. That way I can prove to the IRS and to the Montgomery
            County District Court that you were aware of your clients' illegal activity



            What happens now?
            The complaint process is complete and your complaint is now closed.

            We have taken the following additional actions on your complaint:
             • We added your complaint to the CFPB's Consumer Complaint Database
              (http://www.consumerfinance.gov/data-research/consumer-complaints).
             • Your feedback, and feedback from others, helps us understand how companies are
               addressing concerns raised by consumers in their complaints. We will also share your
               feedback with the company.
             • We have also shared your complaint with the Federal Trade Commission, which will add
               your complaint to its database for state and federal law enforcement agencies.

            We appreciate your participation in the complaint process and your feedback on the
            company's response. Both are important to us and consumers who may have similar issues
            and concerns.




  0 Closed
          The CFPB has closed your complaint.




  ADDITIONAL TOOLS AND RESOURCES
https://portal.consumedinance.gov/consumer/s/complaint-detail#500t000000UnJKeAAN                           7/8
8/15/2020                                                                 Complaint Detail

  'Credit CardsCase
                Case1:21-cv-01155-GLR
                     8:21-cv-01155-GJH Document
                                         Document1-1
                                                   3 Filed
                                                       Filed05/12/21
                                                             05/12/21 Page
                                                                       Page14
                                                                            16ofof18
                (https://www.consumerfinance.9ov/consumer-tools/credit-cards/)     20




                                                                                             Have a question? zPreguntas?
   Privacy Act Statement
                                                                                             (855)411-2372

   OMB #3170-0011


   Note on user experience



   LL:±
      - --   An official website of the United States Government




httos://oortal.consumerfinance.qov/consumer/s/complaint-detail#500t000000UnJKeAAN                                       8/8
Case
 Case1:21-cv-01155-GLR
      8:21-cv-01155-GJH Document
                         Document1-1
                                  3 Filed
                                     Filed05/12/21
                                           05/12/21 Page
                                                     Page15
                                                          17ofof18
                                                                 20
                                                   HIT THE ROAD
                                                 WITH
                                             From gas to routine maintenance to unexpected repairs, your
                                              Synchrony Car Care'credit card is there for you every day.

                                          S
                                          I Maintenance          a Repairs          [a Fuel                  a'And More


                                                       Find a location near you
                                                       Search participating ga.s stations and,Synchrony Car Care
                                                       locations at mysynchrony.com/Carcare



                     AAMCO/SYNCHRONY CAR CARE                                  LISA C CORNWELL
                                                                               Account Number: 6501 5908 1030 4650
                                                                               Statement Closing Date: 04/17/2019
                        synchrony
                                          ., .                                         . .
                    .tintirriaty'Of
                       .    ,       AocOunt
                                      .. • . Attivity. r'                     ,Payrn0;10fOrt.tiatjp                     .,..i.
                    Previous Balance                              $2,000.00   New Balance                                                                 $1,900.00
                     + New Purchases                                  $0.00   Total Minimum Payment Due                                                      $95.00
                     - Payments                                     $100.00   Payment Due Date                                                           05/10/2019
                    +/- Credits, Fees & Adjustments (net) .           $0.00    PAYMENT DUE BY 5 P.M. EASTERN ON THE DUE DATE.
                    +/- Interest Charge (net)                         $0.00    We may convert your payment into an electronic debit. See
                    New Balance .                                 $1,900.00    reverse side.

                    Credit Limit                                  $2,000.00
                    Available Credit                                $100.00    Late Payment Warning: If we do not receive your Total
                                                                               Minimum Payment Due by the Payment Due Date listed above,
                    Days in Billing Period                              30
                                                                               you may have to pay a late fee up to $38.00.
                    Pay online for free at: mysynchrony.com                    Minimum Payment Warning: Making only the Total Minimum
                    For Synchrony Bank customer service or to report your      Payment Due will increase the amount of interest you pay and
                    card lost or stolen, call 866-657-0376.                    the time it takes to repay your balance. For example:
                    Best times to call are Wednesday - Friday.                  :Ifyol.ifirieke         .,..     . .And: . yod:',,iil
                                                                                 , , , . .no '.:- YoVWittijialy:nff'          .. .. end up
                                                                              ,additionafc.hargeS, the balance shown paying an estimated
                                                                              'neirin flii   ,-..41 =,:;-1   .-.... ihi .;ii.:.-.........r. .. .
                                                                                                                                               .   ....i.i.....s... . ..._ ..
                                                                                                    . C0,111..1M                     III dLIUUL.....

                                                                                                            •   pay ...
Case
 Case1:21-cv-01155-GLR
      8:21-cv-01155-GJH Document
                         Document1-1
                                  3 Filed
                                     Filed05/12/21
                                           05/12/21 Page
                                                     Page16
                                                          18ofof
                                                          Only   18
                                                               the 20
                                                                   minimum                                                              7 years                 $3,918.00
                                                                                                           payment
                                                                                                   If you would like information about credit counseling services,
                                                                                                   call 1-877-302-8797.




                     Promotional Expiration Notification
                      YOU MUST PAY EACH PROMOTIONAL BALANCE IN FULL BY ITS EXPIRATION DATE TO AVOID PAYING DEFERRED
                      I NTEREST CHARGES. PLEASE SEE THE PROMOTIONAL PURCHASE SUMMARY SECTION ON THIS STATEMENT
                      FOR FURTHER DETAILS. YOU HAVE A PROMOTION(S) EXPIRING ON 03/18/20.




                            * NOTICE: See reverse side and additional pages (if any)for important information concerning your account.

                     5302   0008 CXH            1      7 15 190417                       PAGE 1 of 3                      6362 0800 AUJ4 010G5302                       172146
                                              Pay online at mysynchrony.com or enclose this coupon with your check. Please use blue or black ink.

                                                             •    Total Minimum           •'Paynient•bue•Date
                                                                                             .       .                     New•Balance'        -       • Account Number.
                                                                   Payment:Dtie:
                                                                      $95.00                     05/10/2019                  $1,900.00                 6501 5908 1030 4650



                                                                 Payment Enclosed:


                       New address or e-mail? If you only pay the Total Minimum Due it may no pay off he Promotiona Purchase by the Expiration Date.
                       Check the box at left and
                       print changes on back
                                                                                172146
                       LISA C CORNWELL
                                                                               A104
                                                                                            1.111-1.11-1.11-11.1.11-11111.1.1111.."11111.1111.1111111.1.
                       8310 GARLAND AVE
                                                                                            Make Payment to: SYNCHRONY BANK
                       TAKOMA PARK MD 20912-6719
                                                                                                             PO BOX 960061
                                                                                                             ORLANDO, FL 32896-0061

                        11111.11.1111.11.111111.1.111111111-111111.11111111111111.1mi
                     00095000010000 000950000190000                                                  000650159                    0810304 65062
                                                         Case
                                                          Case1:21-cv-01155-GLR
                                                               8:21-cv-01155-GJH Document
                                                                                  Document1-1
                                                                                           3 Filed
                                                                                              Filed05/12/21
                                                                                                    05/12/21 Page
                                                                                                              Page17
                                                                                                                   19ofof18
                                                                                                                          20




    2. You must have used your credit card for the purchase. Purchases
        made with cash advances from an ATM or with a check that
       accesses your credit card account do not qualify.                      Use of Information About You and Your Account: Our Privacy
    3. You must not yet have fully paid for the purchase.                 • ' Policy describes our collection and disclosure of information about you
                                                                              and your Account. If you would like another copy of the Privacy Policy,
 If all of the criteria above are met and you are still dissatisfied with,the
                                                                              please call us at the customer service telephone number indicated on
 purchase, contact us in writing at:                                          the front of this statement.
 Synchrony Bank
 P.O. Box 965035, Orlando, FL 32896-5035
 While we investigate, the same rules apply to the disputed amount as
 discussed above. After we finish our investigation, we will tell you our
 decision. At that point, if we think you owe an amount and you do not
 pay we may report you as delinquent.
 Information About Payments: You may at any time pay, in whole
 or in.part, the iotal unpaid balance without any additional charge
 for prepayment. Payments received after 5:00 PM(ET)on any day will
 be credited as of the next day. Credit to your account may be delayed
 up to five days if payment (a) is not received at the payment address,
(b) is not made in U.S. dollars drawn on a U.S. financial institution
 located in the U.S.,(c) is not accompanied by the remittance coupon
 attached to your statement, (d) contains more than one payment or
 remittance coupon, (e) is not received in the remittance envelope
 provided or (f) includes staples, paper clips, tape, a folded check or
 correspondence of any type.



                                                                               p5453AI                                 01DG5302 - 1 - 02/07/18



 This is an attempt to collect a debt and any information obtained will be used for that purpose.

  By providing a telephone number on your account, you consent to Synchrony Bank and any other owner or servicer of your account contacting
 you about your account, including using any contact information or cell phone numbers you provide, and you consent to the use of any automatic
 telephone dialing system andlor an artificial or rerecorded voice when contacting you, even if you are charged for the call under your phone plan.

 For changes of address and/or phone number, please check the box and print the changes below.


            Street
            Addess
            City, Stale
            ZIP
            Phone #
                                          *Home Phone #                          *Business Phone #                    Cell # or other phone #
                                                                                                                     we can use to contact you

                Remember, you can update the above information as well as your email address online at www.mysynchronv.com.
                                                                    Case
                                                                     Case1:21-cv-01155-GLR
                                                                          8:21-cv-01155-GJH Document
                                                                                             Document1-1
                                                                                                      3 Filed
                                                                                                         Filed05/12/21
                                                                                                               05/12/21 Page
                                                                                                                         Page18
                                                                                                                              20ofof18
                                                                                                                                     20




         Customer Service: For account information, call the number on the front of this statement. For Hearing or Speech disabilities, use a IRS.
         Unless your name is listed on this statement, your access to information on the account may be limited. You may also mail questions (but not
         payments) to: P.O. Box 965033, Orlando, FL 32896-5033. Please include your account number on any correspondence you send to us.
         Payments:Send payments to the address listed on the remittance coupon portion of this statement or pay online at www.mysynchrony.com.
         OvernightPayments:Payments cannot be made in person; mail payments to Synchrony Bank, 140 Wekiva Springs Road, Longwood,FL 32779.
         Notice: See below for your Billing Rights and other important information. Telephoning about billing errors will not preserve your rights under
         federal law. To preserve your rights, please write to our Billing Inquiries Address, P.O. Box 965035, Orlando, FL 32896-5035.
         Purchases, returns and payments made just prior to billing date may not appear until next month's statement. When you provide a check as
         payment,you authorize us either to use information from your check to make a one-time electronic fund transfer from your account or to process the
         payment as a check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your
         account as soon as the same day we receive your payment and you will not receive your check back from your financial institution. You may choose
         not to have your payment collected electronically by sending your payment(with the remittance coupon) in your own envelope— not the
         enclosed remittance envelope, addressed to: PO Box 530960, Atlanta, GA 30353-0960 and not the payment address.
         What To Do If You Think You Find A Mistake On Your Statement:                      Conditional Payments: All written communications concerning
         If you think there is an error on your statement, write to us at:                  disputedamounts,including any check or otherpaymentinstrument that:
        Synchrony Bank, P.O. Box 965035, Orlando, FL 32896-5035.                           (i) indicates that the payment constitutes"payment in full" or is tendered
                                                                                           as full satisfaction of a disputed amount, or (ii) is tendered with other
Ell
         In your letter give us the following information:                                 conditions or limitations ("Disputed Payments"), must be mailed or
           • Account information: Your name and account number                              delivered to us at
          • Dollar amount: The dollar amount of the suspected error                        P.O. Box 965035,Orlando, FL 32896-5035.
           • Description of problem: If you think there is an error on your bill,
             describe what you believe is wrong and why you believe it is                   Credits To Your Account:An amount shown in parenthesis is a credit
             a mistake.                                                                    or credit balance unless otherwise indicated. Credits will be applied to
        You must contact us within 60 days after the error appeared on                      your previous balance immediately upon receipt, but will not satisfy any
        your statement.                                                                     required payment that may be due.
        You must notify us of any potential errors in writing. You may call us,             Credit Reports and Account Information: If you believe that
        but if you do we are not required to investigate any potential errors and           we may have reported inaccurate information about you to a
        you may have to pay the amount in question.                                        consumer-reporting agency, please contact us at P.O. Box 965036,
                                                                                           Orlando, FL 32896-5036. In doing so, please identify the inaccurate
        While we investigate whether or not there has been an error, the
                                                                                            information and tell us why you believe it is incorrect. If you have a copy
        following are true:
                                                                                           of the credit report that includes the inaccurate information, please
          • We cannot try to collect the amount in question or report you as                include a copy of that report We may report information about your
Imo
             delinquent on that amount.                                                    account to credit bureaus. Late payments, missed payments, or other
ONE
NEI
          • The charge in question may remain on your statement and we may                 defaults on your account may be reflected in your credit report.
             continue to charge you interest on that amount. But, if we determine          How We Calculate Interest: We figure the interest charge on your
Nom          that we made a mistake, you will riot have to pay the amount in
                                                                                           account by applying the periodic rate to the "daily balance" of your account
0111.
             question or any interest or other fees related to that amount.                for each day in the billing cycle. We then add the interest to the daily
          • While you do not have to pay the amount in question, you are                   balance. To get the 'daily balance" We take the beginning balance of your
lam
             responsible for the remainder of your balance.                                account each day (which includes unpaid interest), add any new charges,
          • We can apply any unpaid amount against your credit limit.                      and applicable fees, and subtract any payments or credits. This gives us
WINN
        Your Rights If You Are Dissatisfied With Your Credit Card Purchases                the daily balance. Any daily balance of less than zero will be treated as
        If you are dissatisfied with the goods or services that you have                   zero. A separate daily balance will be calculated for each balance type on
        purchased with your credit card, and you have tried in good faith to               your account The balance(s)shown in the Interest Charges section of this
wow     correct the problem with the merchant, you may.have the right not to               statement is the sum of the daily balances for each day in the billing cycle
        pay the remaining amount due on the purchase. To use this right, all of            divided by the number of days in the billing cycle.
        the following must be true:
MMIN1

iota
                                                                                           Bankruptcy Notice: If you file bankruptcy you must send us notice,
            1. The purchase must have been made in your home state or vtrithin 100 miles   including account number and all information related to the proceeding
               of your current mailing adctess, and the purchase price must have been      to the following address: Synchrony Bank, Attn: Bankruptcy Dept.,
               more than $50.(Note: Neither ofthese are necessary if your purchase was     P.O. Box 965064, Orlando, FL 32896-5064.
               based on an advertisement we mailed to you, or if we own the company
